Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6-11, 13-17 and 20-23 are allowed.
The following is an examiner's statement of reasons for allowance:
The independent claims are directed to a server/client architecture: 
a server performs following operations: compiling a script program into a compiled script code program, said compiled script code program arranged to generate a 3-D textured mesh of a building type that reconstructs said building when executed, wherein said compiled script code program describes how to reconstruct buildings having said building type; 
client performs following tasks: receiving the compiled script code programs; classifying building type;  identifying the compiled script code program from a plurality of compiled script code programs based on the classified building type and executing the identified compiled script code program to generate 3D textured mesh of the corresponding building type.
Prior art fails to teach above operations performed on a server/client architure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221. The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712727776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiming He/
Primary Examiner, Art Unit 2612